Citation Nr: 0712070	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to special monthly compensation on the basis 
of aid and attendance criteria.  

2.  Entitlement to specially adapted housing.  

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claims 
for special monthly compensation on the basis of aid and 
attendance criteria, specially adapted housing, a special 
home adaptation grant, and an automobile and adaptive 
equipment or adaptive equipment only.  

Pursuant to his request, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge of the Board in 
July 2006.  A transcript of that proceeding is of record.  At 
the time of such hearing, the veteran submitted additional 
documentary evidence into the record, along with a written 
waiver of initial consideration of such evidence by the RO.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.



REMAND

In testimony offered by the veteran at his July 2006 hearing, 
he reasonably raised an application to reopen a claim for 
service connection for Guillain-Barre syndrome and a claim 
for a rating in excess of 70 percent for his service-
connected post-traumatic stress disorder (PTSD).  It was set 
forth on that occasion that one or more treating VA medical 
professionals had previously indicated to him that his 
Guillain-Barre syndrome was related to his period of military 
service.  Allegations were also advanced, to the effect that 
his PTSD had recently worsened, such that he was increasingly 
withdrawn and fearful of leaving his home.  He further 
reported that he was venturing out far less than he once did, 
despite taking four psychotropic medications.  These matters 
are inextricably intertwined with the veteran's claim for 
special monthly compensation based on a need for aid and 
attendance, including those for a higher level of aid and 
attendance allowance under 38 C.F.R. § 3.350(h) (2006).  
Remand is required for consideration of the intertwined 
issues prior to entry of a final decision as to the veteran's 
entitlement to aid and attendance benefits.  

Review of the record likewise indicates that the veteran has 
not to date been afforded a VA medical examination in order 
to ascertain whether he is in fact in need of aid and 
attendance benefits.  In this regard, the record contains a 
statement from the veteran's primary caregiver, his spouse, 
who in December 2004 indicated that she was responsible for 
dressing, bathing, and toileting of the veteran, as well as 
cooking and cleaning on his behalf, all on a 24-hour-a-day 
basis.  Remand is deemed necessary to facilitate the conduct 
of a VA medical examination for the purpose of determining 
whether the veteran's service-connected disabilities 
necessitate this level of care.  

The Appeals Management Center (AMC) or the RO must also 
ensure that the duties to notify and assist the veteran have 
been met with regard to all four issues currently in 
appellate status and the two raised, intertwined claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006). 


Accordingly, this matter is REMANDED for the following 
actions:

1.  By separate correspondence, the 
veteran must be contacted in writing and, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006), he must be 
notified of the information and evidence 
needed to substantiate his claims for 
special monthly compensation based on the 
need for aid and attendance of another, 
specially adapted housing, a special home 
adaptation grant or an automobile and 
adaptive equipment or adaptive equipment 
only, as well as an intertwined claim to 
reopen for service connection for 
Guillain-Barre syndrome and an 
intertwined claim for increase for PTSD.  
He must also be notified of what portion 
of that evidence VA will secure, and what 
portion he himself must submit.  He must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining service medical 
records or records of treatment from 
private medical professionals, or other 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  All pertinent VA examination and 
treatment reports, not already of record, 
which were compiled at VA medical 
facilities, must be obtained for 
inclusion in the veteran's claims folder.  

3.  Following the completion of any other 
development deemed necessary by the AMC 
or RO as to the inextricably intertwined 
issues, those matters should be initially 
adjudicated.  Notice of the actions taken 
should then be provided to the veteran.  
The veteran is hereby informed that he 
may initiate an appeal of any benefit 
denied by the timely submission of a 
notice of disagreement, and following the 
VA's issuance of a statement of the case, 
he must then timely perfect his appeal by 
the submission of a substantive appeal, 
and thereby preserving the matter for 
subsequent review by the Board.   

4.  Thereafter, the veteran must be 
afforded a VA Aid and Attendance 
examination in order to assess whether 
his service-connected disabilities 
(currently, PTSD at 70 percent disabling, 
and residuals of a left leg fracture, 10 
percent disabling) necessitate the aid 
and attendance of another.  The claims 
folder must be furnished to the examiner 
for use in the study of this case.  

5.  Depending upon the adjudication of 
the raised claims and aid and attendance 
examination findings, the AMC or RO 
should determine whether an additional 
examination is necessary to readjudiacte 
the claims for specially adapted housing, 
a special home adaptation grant or an 
automobile and adaptive equipment or 
adaptive equipment only.  All indicated 
development should follow.

6.  Lastly, the veteran's claim for 
special monthly compensation based on the 
need for aid and attendance must be 
readjudicated on the basis of all 
pertinent evidence of record and all 
governing law and regulations.  If 
indicated, the claims for specially 
adapted housing, a special home 
adaptation grant or an automobile and 
adaptive equipment or adaptive equipment 
only should also be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
and set forth all pertinent evidence and 
governing law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


